Title: To James Madison from Charles-Maurice de Talleyrand-Périgord, [28 July] 1804
From: Talleyrand-Périgord, Charles-Maurice de
To: Madison, James



Monsieur,Bourbon L’Archambault le 9 thermidor an XII [28 July 1804].
La mission confiée au Général Turreau a pour premier objet de resserrer chaque jour davantage l’union qui subsiste entre la France et les Etatsunis. Persuadé, Monsieur, de votre empressement à concourir au même but, j’ai prévenu ce Général des dispositions avec lesquelles vous l’accueilleriez et vous pouvez compter qu’il s’attachera constamment à y correspondre par les mêmes sentimens de loyauté et de franchise qui vous caractérisent.
Le grade militaire du Général Turreau et les nouvelles distinctions que vient de lui accorder sa Majesté L’Empereur vous offrent un témoignage marquant des services qu’il a rendus et de la bienveillance dont l’honore sa Majesté.
Votre gouvernement, Monsieur, voudra bien voir encore dans les honneurs accordés à ce Ministre plenipotentiaire une preuve de la considération de Sa Majesté Impériale pour la puissance près de laquelle le Général Turreau est accrédité.
Je saisis avec empressement, Monsieur, cette occasion de vous renouveller l’assurance de ma plus haute considération
Ch. Maur Talleyrand
 
Condensed Translation
Notifies JM that the primary purpose of General Turreau’s mission is to strengthen the existing ties between France and the U.S. Persuaded of JM’s ardent pursuit of the same goal, has informed Turreau of the attitude with which he will be received. Turreau will earnestly endeavor to return the sentiments of fairness and candor that characterize JM.
Turreau’s military rank and the new distinctions given him testify to the services he has rendered and to the favor with which Napoleon honors him.
The U.S. government will see in the honors accorded to the minister plenipotentiary a proof of Napoleon’s respect for the power to which Turreau is accredited.
